DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
Claim 1, line 14, “velocity movement” seemingly should be --movement velocity--.
Claim 11, line 15, “velocity movement” seemingly should be --movement velocity--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Simatovic (U.S. 2019/0327917).
Regarding claim 1, Simatovic discloses (Fig. 1-20) a system (100) for a high-efficiency planting operation for a work machine, the work machine including a chassis, the chassis including ground-engaging supports (200) to facilitate propelling the chassis, the system comprising: a conveying unit 
Regarding claim 11, Simatovic discloses (Fig. 1-20) a work machine for a high-efficiency planting operation, the work machine comprising: a chassis, the chassis including ground-engaging supports (200) to facilitate propelling the chassis, a conveying unit (140) coupled to the chassis to store at least one tray (412) of saplings (415) and configured to transport the at least one tray of saplings towards a gripping unit (450, 1000), the gripping unit configured to retrieve at least one sapling from a tray and .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Simatovic in view of Batcheller (U.S. 2014/0379228).
Simatovic discloses the elements of claims 1 and 11 as described above, but does not disclose a location module coupled to a wireless location identification device and configured to generate a sapling location signal; the set of parameters detected by the sensing module including a ground depth detection; and the controller further configured to receive the sapling location signal from the location module and the ground depth detection from the sensing module, wherein the controller is programmed to save the sapling location signal and the ground depth detected in an asset location database such that the asset location database displays known locations of one or more saplings.
However, Batcheller discloses (Fig. 5, 13-5) a planting machine comprising a location module (electronic control unit 512) coupled to a wireless location identification device (integral location sensor 512 or a separate location source; [0107], lines 7-9; seed placement sensor 1108) and configured to generate a seed location signal; a set of parameters detected by a sensing module including a ground depth detection ([0136], lines 1-3); and a controller further configured to receive the sapling location signal from the location module and the ground depth detection from the sensing module, wherein the controller is programmed to save the seed location signal and the ground depth detected in an asset location database such that the asset location database displays known locations of one or more saplings ([0136], lines 3-6).  Batcheller teaches that this practice is advantageous for future applications to determine placement of treatments relative to a seed or an emerged plant ([0136], lines 6-9).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a location and ground depth sensor in the system and work machine of Simatovic, as taught by Batcheller.  Doing so would allow one to locate and distinguish saplings for future operations thereon.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Simatovic in view of Batcheller, and further in view of Yajima (U.S. 2018/0242515).
Simatovic in view of Batcheller discloses the elements of claims 2 and 12 as described above, but does not disclose that the asset location database further comprises: saving a local time, a date, and a sapling type correlating to the sapling location signal.
However, Yajima discloses (Fig. 16) a farm field management system, the system similarly comprising a location module ([0112]) coupled to a wireless location identification device and configured to generate a seed location signal; and a controller configured ([0193]-[0197]) to receive the seed location signal from the location module, wherein the controller is programmed to save the seed location signal in an asset location database such that the asset location database displays known locations of one or more seeds; the asset location database further comprising: saving a local time, a date, and a seed type correlating to the seed location signal (Fig. 16).  Yajima discloses that the accumulation of data of various parameters of interest can help in the efficiency of farm work ([0024])
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the system and work machine of Simatovic to further save a local time, date, and sapling type correlating to a sapling location signal, as taught by Yajima.  Doing so would organize the fieldwork and allow more efficient and appropriate future operations on the saplings.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Simatovic in view of Azenha (U.S. 2016/0165793).
Simatovic discloses the elements of claims 1 and 11 as described above, and further discloses (Fig. 1) a hydrating module (190; [0039], lines 6-13) coupled to the planting unit to provide water to the sapling.  Simatovic does not disclose the hydrating module configured to generate a hydrate input signal to control a release valve to provide water to the sapling.
However, Azenha discloses (Fig. 1) an apparatus for planting and treating seedlings comprising a hydrating module (10) coupled to the apparatus, the hydrating module configured to generate a hydrate input signal to control a release valve to provide at least one of water, a hydrogel, and a fertilizer to the seedling ([0067], lines 6-9).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system and work machine of Simatovic with such an arrangement, as taught by Azenha, in order to facilitate watering the saplings.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Simatovic in view of Sheppard (U.S. 2019/0023171).
Simatovic discloses the elements of claims 1 and 11 as described above, but does not disclose a monitoring module coupled to at least one of the conveying unit, the indexing unit, and the planting unit, the monitoring module including at least one camera and configured to generate a visual display of the at least one of the conveying unit, the indexing unit, and the planting unit on a user input interface.
However, Sheppard discloses (Fig. 33) a system for an autonomous agricultural machine comprising a monitoring module coupled to each of a transporter (72), a station (64), and a machine (254), the monitoring module including at least one camera (226, 240, 256; [0180], lines 1-9) and configured to generate a visual display (214; [0171], lines 22-26) of each of the transporter, station, and machine.  Sheppard discloses that the monitoring module can convey relevant information to an operator to monitor operations and facilitate accomplishment of functions.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to similarly utilize a camera monitoring system as taught by Sheppard to monitor any or all subcomponents of the system and work machine of Simatovic, including the conveying unit, the indexing unit, and the planting unit.  Doing so would allow a user to monitor and verify proper operation of the system and work machine.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Simatovic in view of Batcheller as applied to claims 2 and 12 above, and further in view of Hurd (U.S. 2018/0024549).
Simatovic in view of Batcheller discloses the elements of claims 2 and 12 as described above, but does not disclose a navigation module coupled to the location module, the navigation module coordinating propulsion and steering of the chassis to a pre-planned navigable path, the pre-planned navigable path receiving input from at least one of a visual line path sensed by a visual device, a pre-programmed path comprising a series of sapling location points, and a path defined by another work machine during a field preparation operation.
However, Hurd discloses a system for autonomous control of agricultural machinery comprising: a navigation module coupled to a location module ([0020]), the navigation module coordinating propulsion and steering of the chassis to a pre-planned navigable path ([0031]), the pre-planned navigable path receiving input from at least one of a visual line path sensed by a visual device ([0021], lines 6-9), a pre-programmed path comprising a series of sapling location points ([0046], lines 6-9), and a path defined by another work machine during a field preparation operation ([0105], lines 6-28).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a navigation module as taught by Hurd in the system and work machine of Simatovic.  Doing so would allow automatic control of the system and work machine such that a user may gain complete oversight of operations and focus on other tasks.

Claims 7, 10, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Simatovic in view of Crouse (U.S. 2020/0375089).
Regarding claims 7 and 17, Simatovic discloses the elements of claims 1 and 11 as described above, and further discloses ([0059]) that the delivery of the sapling into the ground comprises a displacement of the sapling in a horizontal direction opposite a direction of movement of the work machine, the displacement of the sapling in the horizontal direction equal to a displacement of the work machine based on the work machine input speed signal.
Simatovic does not disclose that the plurality of sensors comprises a work machine speed sensor generating a work machine speed input signal.
However, Crouse discloses an apparatus for transplanting seedlings comprising a work machine speed sensor (sensed translation speed; [0073], lines 6-9) generating a work machine speed input signal, wherein the timing of planting is determined by a sensed speed of the apparatus through the field.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a speed sensor in the system and work machine of Simatovic in order to calculate the displacement of the work machine for proper planting and displacement for planting saplings.
Regarding claims 10 and 20, Simatovic discloses the elements of claims 1 and 11 as described above, but does not disclose that the planting unit delivers saplings into the ground based on a cycle time or a planting distance.
However, Crouse discloses an apparatus for transplanting seedlings wherein the apparatus delivers seedlings into the ground based on a cycle time or a planting distance ([0073], lines 6-8).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to deliver saplings into the ground based on a cycle time or a planting distance, as taught by Crouse, in the system and work machine of Simatovic, since proper spacing would help promote sapling growth.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Simatovic in view of Watanabe (U.S. 4,932,338).
Simatovic discloses the elements of claims 1 and 11 as described above, but does not disclose that the plurality of sensors comprises a vertical displacement sensor, configured to generate a vertical displacement input signal, wherein the delivery 24Attorney Docket No. P29221-US-PRI of the sapling into the ground comprises a dynamically variable displacement of the sapling in a vertical direction based on the vertical displacement input signal and a pre-defined planting depth.
However, Watanabe discloses (Fig. 1, 4) an apparatus for transplanting seedlings comprising a vertical displacement sensor (173), configured to generate a vertical displacement input signal, wherein the delivery 24Attorney Docket No. P29221-US-PRI of the sapling into the ground comprises a dynamically variable displacement of the sapling in a vertical direction based on the vertical displacement input signal and a pre-defined planting depth (Col. 7, lines 3-23).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a height sensor in the system and work machine of Simatovic in order to vary the vertical displacement of saplings, as taught by Watanabe.  Doing so would allow for proper planting depths compensated for uneven ground surfaces.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Simatovic in view of Achen (U.S. 2015/0264857).
Simatovic discloses the elements of claims 1 and 11 as described above, but does not disclose an obstruction sensor configured to generate an obstruction input signal upon sensing an obstruction, the controller aborting planting of the sapling during an operation cycle based on the obstruction input signal.
However, Achen discloses an agricultural planter (Fig. 7) comprising an obstruction sensor (62) configured to generate an obstruction input signal upon sensing an obstruction, a controller raising the planter (thereby aborting planting during at least one operation cycle) based on the obstruction input signal ([0066], lines 19-30).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange an obstruction sensor, as taught by Achen, on the system and work machine of Simatovic, so that the planting unit may raise or refrain from lowering in response to planting obstructions.

Response to Arguments
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive.  Applicant claims that claims 1 and 11, as amended, are patentably distinguishable over Simatovic.
However, as described above, Simatovic does, in fact, anticipate claims 1 and 11.  Specifically with regard to the amendment, Simatovic discloses (Fig. 5B) a dig actuator (320) and a mechanism (300a, 300b) operatively coupling the tube to the dig actuator, wherein the mechanism amplifies the stroke length and movement velocity caused by the dig actuator.  Specifically, a motion of the dig actuator, through the mechanism, causes a correspondingly greater motion of the tube.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671